IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No.97-60366
                         Summary Calendar



DELORIS THOMPSON, On Behalf of
Melanie Thompson, A Minor,

                                         Plaintiff-Appellant,

versus


KENNETH S. APFEL,
COMMISSIONER OF SOCIAL SECURITY,

                                         Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                       USDC No. 3:95CV939BS
                        - - - - - - - - - -
                           March 25, 1998
Before GARWOOD, JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Delores Thompson, on behalf of her daughter, Melanie

Thompson, appeals the district court’s judgment affirming the

denial of Supplemental Security Income benefits.   We affirm for

substantially the reasons stated and adopted by the district

court.   Thompson v. Chater, No. 3:95-CV-939BS (S.D. Miss. Mar.

31, 1997).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
           No.   97-60366
                  -2-

AFFIRMED